Citation Nr: 0216342	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increase in a 10 percent rating for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1947 to August 
1951.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2000 RO rating decision which denied an 
increase in a 10 percent rating for the veteran's service-
connected left knee disability.


FINDINGS OF FACT

The veteran's left knee disability is manifested by 
degenerative joint disease (arthritis) with full extension 
and flexion to 90 degrees or better; the left knee has no 
recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
October 1947 to August 1951.  His service medical records 
show that he was found to have acute osteochondritis 
dissecans of the left knee of undetermined cause, and he 
underwent a related left knee arthrotomy in June 1948.  

In March 1955, the RO granted service connection and a 
noncompensable rating for a postoperative scar of the left 
knee.

In August 1989, the veteran underwent an arthroscopic 
debridement of the left knee.  Based on the left knee 
surgery, he was assigned a total total convalescent rating 
(38 C.F.R. § 4.30) from August 1989 through October 1989, and 
this was followed by a 10 percent rating for the left knee 
disability.  

In August 2000, the veteran submitted a claim for an 
increased rating for his left knee disability.  

In a statement dated in August 2000, Dr. Michael E. Boustany, 
the veteran's private physician, indicated his opinion that 
the veteran should be compensated at a higher rate as a 
result of the pain endured from the bone against bone 
condition existing in the left knee.  He further stated that 
the veteran's injury to his left knee while in service had 
produced progressive degenerative arthritis in the knee.

In October 2000, the veteran was given a VA joints 
examination.  He reported that he had left knee pain that was 
a 7 on a scale of 1 to 10.  He stated that he had pain when 
he walked, and that walking half a block, standing for 10 
minutes, or experiencing cold weather made his pain worse.  
He said he used a cane most of the day, and his pain was 
better when he rested.  He was positive for symptoms of 
arthritis, and indicated that his left knee affected his 
daily activities.  Upon physical examination, he had 140 
degrees of flexion and 0 degrees of extension.  He had no 
pain upon range of motion testing.  He had mild swelling and 
severe degenerative joint disease and no effusion.  His left 
knee was indicated to be stable.  The examiner's diagnosis 
was degenerative joint disease of the left knee.  

In a December 2000 decision, the RO denied the veteran's 
claim for a rating higher than 10 percent for his left knee 
disability.

Private medical records from 2001, including those from Dr. 
Boustany, note considerable treatment for a right knee 
disorder, although left knee problems were also mentioned.  
In March 2001, the doctor said that, on his recommendation, 
the veteran was using braces on both his knees to help 
support his body weight.  Records from April 2001 show 
flexion in the left knee of 120 degrees and full extension.  
His ligaments were intact and crepitus was 2/4.  He had one 
centimeter of left knee swelling compared to the right knee.  
The veteran had a right knee operation in May 2001.

In December 2001, the veteran was given another VA joints 
examination.  He reported that he had been experiencing pain, 
stiffness, and swelling in his left knee.  He also complained 
of right knee problems.  He stated that his left knee gave 
way when he put weight on it, but that a knee brace was 
helping him with this.  He said he had been wearing bilateral 
knee braces for the prior year and using a cane 
intermittently, but had started using the cane continuously 
within the prior year.  He stated that he was only able to 
walk 50 yards, and climbed stairs using the handrail.  He 
reported that he was not able to run but could drive 
reasonably well.  He used an armrest to get out of a chair.  
On physical examination, his gait was normal.  He had 
considerable bony swelling of the left knee, with a normal 
scar from his left knee surgery.  His left knee flexion was 
90 degrees, and his extension was 0 degrees.  Both knees were 
indicated to be stable.  His range of motion of the knees was 
restricted by pain.  The examiner's diagnosis was bilateral 
degenerative joint disease of the knees.

A January 2002 RO decision granted secondary service 
connection and a 10 percent rating for a right knee disorder.  
A subsequent RO decision also granted a temporary total 
convalescent rating (38 C.F.R. § 4.30) based on the recent 
right knee surgery.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of extension of a 
leg is rated 0 percent when limited to 5 degrees, 10 percent 
when limited to 10 degrees, and 20 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
When the requirements for a compensable rating under this 
code are not met, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.

The recent VA examinations and treatment records show the 
veteran as having left knee flexion of at least 90 degrees 
(and sometimes better) and full extension.  There is X-ray 
evidence of arthritis in the left knee.  If the veteran's 
left knee disability was rated strictly under the limitation-
of-motion codes, it would be rated 0 percent.  However, the 
presence of arthritis with at least some limitation of motion 
supports the veteran's current 10 percent rating under the 
arthritis codes.  There is no indication that pain on use of 
the left knee results in such limitation of motion that a 
rating higher than 10 percent would be justified under 
limitation-of-motion codes. 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Deluca v. Brown, 8 Vet. App. 202 (1995).    

Recent precedent opinions from the VA General Counsel permit 
separate knee disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 23-97 and 9-98.  The veteran 
complains of his left knee giving way at times and he reports 
he uses a brace on the knee.  However, the recent 
examinations contain repeated objective findings of the left 
knee being stable.  There is no credible medical evidence of 
even slight recurrent subluxation or lateral instability of 
the left knee, and thus a 10 percent rating for left knee 
instability under Code 5257 is not warranted.  38 C.F.R. 
§ 4.31.  It follows that, in addition to the 10 percent 
rating assigned for left knee arthritis with limitation of 
motion, there may be no separate compensable rating based on 
left knee instability. 

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for a left knee disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for a left knee disability is denied.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

